DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12 and 17-20, drawn to a catheter tracking system, classified in A61B 5/0215, with a cross-reference to 5/0021, 5/0084, 5/065;

II.	Claims 13-16, drawn to a method for determining motion data and position of a catheter, classified in A61B 5/06;

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process, as from MPEP § 806.05(e).  In this case, both conditions apply: the method can be practiced by another and materially different apparatus, such as one that does not include an associated encoder and instead receives motion data from an external tracking system, for example.  Additionally, the apparatus can be used to practice another and materially different method, such as one that does not require obtaining two distinct sets of roller motion data.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  the invention have acquired a separate status in the art in view of their divergent classification;
(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d)  the prior art applicable to one invention would not likely be applicable to another invention;
(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

Election of Species
This application contains claims directed to the following patentably distinct species, wherein the catheter is either:
A(i).	an imaging catheter, as disclosed in [0031] (all paragraph(s) as numbered in applicant’s pre-grant publication, US 2018/0338797); or

A(ii).	a pressure sensing catheter, as disclosed in [0032].


This application contains claims directed to the following patentably distinct species, wherein the encoder is one of:
B(i).	a rotary optical encoder with associated hardware, as disclosed in [0039]-[0042] and shown in Figs. 7 and 8; or 

B(ii).	a magnetic position sensor with associated hardware, as disclosed in [0045]-[0046] and shown in Figs. 9 and 10; or 

B(iii).	an optical sensor with associated hardware, as disclosed in [0049]-[0051] and shown in Figs. 11 and 12.



There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
(a)  the species have acquired a separate status in the art in view of their divergent subject 
matter;
	(b)  the species require different field of search (for example, searching different classes/ 
subclasses or electronic resources, or employing different search queries);
	(c)  the prior art applicable to one species would not likely be applicable to the other 
species;
	(d)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an  election of an invention to be examined, and an election of species even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.
The election may be made with or without traverse.  To reserve the right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.
If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitation of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra, can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793